EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Young on 12/7/2021.

The specification has been amended as follows:
Replace paragraphs [0028] & [0029] with--
[0028] 	Fig. 9 is a chart showing the electronegative potential of various solid solutes and constituents in aluminum alloys. Fig. 10 is a chart showing the welded fatigue strength of various aluminum alloys. Fig. 11 is a chart showing the toughness of various aluminum alloys welded with various popular aluminum weld filler alloys.
 [0029]	Fig. 12 is a drawing showing a typical fillet weld and butt weld joint. Fig. 13 is a chart showing the effect of increasing alloy content on the fluidity of aluminum alloys. Fig. 14 is a chart showing the effect of increasing alloy content on the surface tension of aluminum alloys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                      Primary Examiner, Art Unit 1733                                                                                                                  



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        12/14/2021